CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of William Penn Bancorp, Inc. (the “Company”) on Form 10-K for the year ending June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof, we, Terry L. Sager, President and Chief Executive Officer and Charles Corcoran, Executive Vice President and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Terry L. Sager /s/ Charles Corcoran Terry L. Sager Charles Corcoran President and Chief Executive Officer Executive Vice President and Chief Financial Officer Date:September 28, 2010
